office_of_chief_counsel internal_revenue_service memorandum number release date cc intl b02 postf-133049-14 uilc date date to jack forsberg senior counsel large business international from jeffery mitchell branch chief branch international subject application of short-term_obligation exception in notice_88_108 this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend us parent -------------------------- cfc a -------------------------- country a ----------------- ------------------ day ------ year date --------------------- ----------------- date -------------------------- date date ----------------------- --------------- amount --------------- amount --------------- amount amount --------------- postf-133049-14 issue if a controlled_foreign_corporation holds for or more calendar days during a taxable_year an obligation which without regard to the 30-day rule described in notice_88_108 1988_2_cb_446 would constitute united_states_property within the meaning of sec_956 can the controlled_foreign_corporation rely on the exclusion from the definition of the term obligation in notice_88_108 with respect to obligations that meet the 30-day and 60-day tests conclusion no unless a controlled_foreign_corporation holds for fewer than calendar days during a taxable_year all obligations which without regard to the 30-day rule described in notice_88_108 would constitute united_states_property within the meaning of sec_956 the exclusion from the definition of the term obligation in notice_88_108 does not apply with respect to any obligation held by the controlled_foreign_corporation facts us parent a domestic_corporation wholly owns cfc a a controlled_foreign_corporation cfc within the meaning of sec_957 that is organized in country a us parent and cfc a both have taxable years ending day during year which is after cfc a made several loans to us parent pursuant to a line of credit between cfc a as lender and us parent as borrower on date cfc a loaned amount to us parent amount was outstanding on the last day of cfc a’s quarter including date on date fewer than calendar days after date us parent repaid amount which is amount less than amount to cfc a amount remained outstanding after date on date cfc a loaned amount to us parent amount and amount were outstanding on the last day of cfc a’s quarter including date on date fewer than calendar days after date us parent repaid amount to cfc a as a result of these advances and repayments amount was outstanding for more than calendar days during year although amount and amount were each outstanding for fewer than calendar days during year and were cumulatively outstanding for fewer than calendar days during year law and analysis i sec_956 and the short-term_obligation exception sec_951 provides that every person who is a united_states_shareholder as defined in sec_951 of a cfc and who owns within the meaning of sec_958 stock in such corporation on the last day in the cfc’s taxable_year on which such corporation is a cfc shall include in his gross_income for his taxable_year in which or with which such taxable_year of the corporation ends in addition to his pro_rata share of subpart_f_income of the cfc the amount determined under sec_956 with respect postf-133049-14 to such shareholder for such year but only to the extent not excluded from gross_income under sec_959 sec_956 provides in the case of any controlled_foreign_corporation the amount determined under this section with respect to any united_states_shareholder for any taxable_year is the lesser_of - the excess if any of- a such shareholder’s pro_rata share of the average of the amounts of united_states_property held directly or indirectly by the controlled_foreign_corporation as of the close of each quarter of such taxable_year over b the amount of earnings_and_profits described in sec_959 with respect to such shareholder or such shareholder’s pro_rata share of the applicable_earnings of such controlled_foreign_corporation the amount taken into account under paragraph with respect to any property shall be its adjusted_basis as determined for purposes of computing earnings_and_profits reduced by any liability to which the property is subject the term united_states_property generally includes an obligation of a domestic_corporation that is a united_states_shareholder as defined in sec_951 of the cfc subject_to certain exceptions the term obligation is defined in sec_1_956-2t to include any bond note debenture certificate bill receivable account receivable note receivable open account or other indebtedness former sec_1_956-2 excluded from the definition of obligation any indebtedness which a cfc collected within one year from the time the indebtedness was incurred this one-year_rule was eliminated effective for obligations incurred on or after date by the promulgation of sec_1_956-2t which does not include a one-year_rule notice_88_108 then announced that final regulations under sec_956 would include an exclusion for short-term obligations in lieu of the one-year exception eliminated by the temporary regulations notice_88_108 provides f inal regulations issued under sec_956 will exclude from the definition of the term ‘obligation’ an obligation that would constitute an investment in u s property if held at the end of the cfc’s taxable_year so long as the sec_956 sec_956 sec_956 t d 1988_2_cb_174 postf-133049-14 obligation is collected within days from the time it is incurred this exclusion shall not apply however if the cfc holds for or more calendar days during such taxable_year or days or more during the cfc’s taxable_year that includes date obligations which without regard to the day rule described in the preceding sentence would constitute an investment in u s property if held at the end of the cfc’s taxable_year at the time of the promulgation of sec_1_956-2t and the issuance of notice_88_108 the amount of a cfc’s investment_in_united_states_property was measured as of the cfc’s year end however in sec_956 was amended to provide that a cfc’s investment_in_united_states_property is determined using the average of the amounts of united_states_property held by the cfc as of the close of each quarter of its taxable_year the legislative_history indicates that the amendment was not intended to invalidate the short-term_obligation exception in notice_88_108 although the final regulations described in notice_88_108 have not yet been issued the short-term_obligation exception described in notice_88_108 continues to apply however given the notice’s focus on a cfc’s year end the application of notice_88_108 must be adapted to be consistent with amended sec_956 which takes into account united_states_property held on quarterly measuring dates in that regard the legislative_history indicates that obligations subject_to the special treatment of irs notice_88_108 are those that are collected within days of their issuance but the exclusion of such short-term obligations does not apply if the controlled_foreign_corporation holds obligations that would constitute u s property if held by the controlled_foreign_corporation on the date of measurement determined without regard to this day rule for aggregate periods totalling sic at least days in the taxable_year without regard to whether any such obligations are held on the date of measurement the date of measurement for purposes of post-1993 sec_956 is the quarterly measuring date notice_88_108 is intended to apply in fact patterns in which cfc earnings are available for use in the united_states for a small portion of the year consider for example a cfc that makes loans to its us parent approximately five days before each quarter end in order to enable the us parent to make payments on a revolving line of credit with an omnibus_budget_reconciliation_act_of_1993 pub_l_no 1993_3_cb_3 prior to its amendment sec_956 read in relevant part the amount of earnings_of a controlled_foreign_corporation invested in united_states_property at the close of any taxable_year is the aggregate amount of such property held directly or indirectly by the controlled_foreign_corporation at the close of the taxable_year h_r rep no pincite the bill is not intended to change the measurement of certain u s property that may apply for example in the case of short-term obligations as provided in irs notice_88_108 notice_88_108 does not apply to obligations treated as united_states_property pursuant to sec_3 b of notice_2014_52 2014_42_irb_712 as provided therein h_r rep no pincite postf-133049-14 outside lender the cfc loans are repaid within approximately days other than the quarterly 10-day loans the us parent owes no debts to the cfc during the year this situation is clearly distinguishable from one in which a cfc holds obligations of its united_states_shareholders or other united_states persons whose obligations would be united_states_property for a significant number of days during the year notice_88_108 reflects an understanding that short-term obligations outstanding for a small portion of the year may not constitute a repatriation of the type that sec_956 was intended to address however the purposes of sec_956 require that if cfc earnings are available for use by a related united_states_person for a significant portion of the year the amounts be taxed similarly to the way that earnings distributed to a united_states_shareholder of the cfc would be taxed accordingly notice_88_108 provides that its short-term_obligation exception does not apply if a cfc holds for days or more during the taxable_year any obligations that would without regard to the short-term_obligation exception be united_states_property ii application of the short-term_obligation exception to the us parent obligations us parent is a united_states_shareholder within the meaning of sec_951 of cfc a accordingly the loans made to it by cfc a in year are obligations that constitute united_states_property unless an exception such as the short-term_obligation exception described in notice_88_108 applies as discussed in the facts section of this memorandum cfc a made a loan in the amount of amount to us parent which comprised an obligation in the amount of amount that was repaid on date the amount obligation and an obligation in the amount of amount that was still outstanding after date the amount obligation it also made a loan in the amount of amount the amount obligation the amount obligation and the amount obligation were each outstanding for fewer than calendar days furthermore the cumulative time that the amount obligation and amount obligation were outstanding during year is fewer than calendar days on that basis us parent argues that the amount obligation and amount obligation each qualify for the exclusion from the definition of obligation for short-term obligations provided in notice_88_108 accordingly us parent argues only the amount obligation is united_states_property that must be taken into account in determining the average amount of united_states_property held by cfc a in year however as indicated in the facts section of this memorandum the amount obligation was outstanding for a period in excess of calendar days during year compare am which indicates that notice_88_108 excludes the 10-day obligations from the definition of obligation for purposes of sec_956 cf h_r rep no pincite s rep no pincite the reason why this provision was adopted was the belief that the use of untaxed earnings_of a controlled_foreign_corporation to invest in u s property was ‘substantially the equivalent of a dividend’ being paid to the u s shareholders postf-133049-14 contrary to us parent’s position notice_88_108 does not provide a blanket exception for specific obligations that meet the 30-day and 60-day tests instead it provides an exception for obligations that meet the 30-day test if and only if all obligations held by a cfc meet the 60-day test because cfc a held an obligation of us parent-the amount obligation-for or more calendar days during the taxable_year notice_88_108 does not exclude any obligations of us parent from the definition of obligation for purposes of sec_956 please call if you have any further questions
